Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
5, 2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00277-CV


  SHAWN GREEN AND AZTEC PORTACANS & CONTAINERS, LTD.,
                      Appellants

                                          V.

                     MARY CARTER MORRIS, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-33380


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 18, 2020. On
September 16, 2021, the parties filed a joint motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.